Case 4:20-cv-00847-ALM-CAN Document 71 Filed 09/15/21 Page 1 of 2 PageID #: 1002




                              United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

  DUSTIN ALAN ROWLAND,                             §
                                                   §    Civil Action No. 4:20-CV-847
  v.                                               §    (Judge Mazzant/Judge Nowak)
                                                   §
  SOUTHWESTERN CORRECTIONAL,                       §
  LLC, ET AL.                                      §

                   MEMORANDUM ADOPTING REPORT AND
            RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

         Came on for consideration the report of the United States Magistrate Judge in this action,

  this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

  On August 17, 2021, the report of the Magistrate Judge (Dkt. #67) was entered containing

  proposed findings of fact and recommendations that Defendants Southwest Correctional, LLC,

  d/b/a LaSalle Corrections, LLC, d/b/a/ LaSalle Southwest Corrections; LaSalle Management

  Company, LLC; Warden Stacey King; Sheriff Mark Johnson; and Fannin County, Texas’s Motion

  to Dismiss First Amended Complaint (Dkt. #40) be granted in part and denied in part.

         Having received the report of the United States Magistrate Judge, and no objections thereto

  having been timely filed, the Court is of the opinion that the findings and conclusions of the

  Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

  conclusions of the Court.

         It is therefore ORDERED Defendants Southwestern Correctional, LLC, d/b/a LaSalle

  Corrections, LLC, d/b/a LaSalle Southwest Corrections; LaSalle Management Company, LLC;

  Warden Stacey King; Sheriff Mark Johnson; and Fannin County, Texas’s Motion to Dismiss First

  Amended Complaint (Dkt. #40) is GRANTED IN PART and DENIED IN PART. Specifically,

  Plaintiff’s claims for violation of his Eighth Amendment rights and any claim for violation of his
    Case 4:20-cv-00847-ALM-CAN Document 71 Filed 09/15/21 Page 2 of 2 PageID #: 1003




      constitutional rights stemming from a failure to train are DISMISSED. Plaintiff’s § 1983 claims

      against Southwestern Correctional, LLC, d/b/a LaSalle Corrections, LLC, d/b/a LaSalle Southwest

      Corrections; LaSalle Management Company, LLC; Warden Stacey King; and the unserved John

      and Jane Does are DISMISSED.

             It is further ORDERED that Plaintiff shall be permitted an opportunity to file an amended

.     complaint as to his municipal liability claims against Fannin County under the Fourteenth

      Amendment and his claims for negligence or gross negligence. The Magistrate Judge shall issue

      an order directing Plaintiff to file an amended complaint.

             IT IS SO ORDERED.
             SIGNED this 15th day of September, 2021.




                                            ___________________________________
                                            AMOS L. MAZZANT
                                            UNITED STATES DISTRICT JUDGE




                                                       2
